DETAILED ACTION
	Claims 1, 2, 4, 6, and 8-19 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-16.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Damian Kotsis on 6 May 2021.
The application has been amended as follows:
1.	Amend claim 12 by deleting “wherein the active component comprises” and replacing with “wherein the active component is selected from the group consisting of”.  Additionally, delete “or a combination thereof” and replace with “and a combination thereof”.
2.	Amend claim 13 by deleting “wherein the active component comprises” and replacing with “wherein the active component is selected from the group consisting of”.  Additionally, delete “or a combination thereof” and replace with “and a combination thereof”.
3.	Amend claim 14 by deleting “wherein the active component comprises” and replacing with “wherein the active component is selected from the group consisting of”.  Additionally, delete “or a combination thereof” and replace with “and a combination thereof”.



Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to methods of use of the formula 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 .  The novel and nonobvious aspect of this invention involves the specific species as claimed.  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention.
	Applicant’s amendment filed 30 April 2021 along with the above examiner’s amendment has overcome the objection to the specification; has overcome the 35 USC 112(a) rejection of claims 1-10 and 12-14; has overcome the 35 USC 112(a) rejection of claims 1-19;  has overcome the 35 USC 112(b) rejection of claims 1-10 and 12-14; has overcome the 35 USC 112(b) rejection of claims 1-10; has overcome the 35 USC 112(d) rejection of claims 12, 13, and 14; has overcome the 35 USC 102(a)(1) rejection of claims 1, 2, and 8-10; has overcome the 35 USC 102(a)(1) rejection of claims 1, 4, and 8-10; and has overcome ethe 35 USC 102(a)(1) rejection of claims 1, 6, and 8-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					7 May 2021		
Rebecca Anderson					

Art Unit 1626, Group 1620				
Technology Center 1600